DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, 11, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20210195200 A1).

Regarding claim 1, Chen teaches an inter prediction method, applied to an encoder, comprising: 
determining a prediction mode parameter of a current block (the entropy encoder (625) is configured to include the general control data, the selected prediction information (e.g., intra prediction information or inter prediction information) [0095]); 
determining a geometrical partitioning prediction mode parameter of the current block when the prediction mode parameter indicates that a geometrical partitioning prediction mode is used for determining inter prediction of the current block ([0207] The process (1200) may generally start at step (S1210), where the process (1200) decodes prediction information of a current block of a current picture in a coded bitstream. The prediction information indicates a geometric partitioning mode (GPM) for the current block. The current block is partitioned into two partitions in the GPM mode. Each of the partitions is associated with a respective predictor. Then, the process (1200) proceeds to step (S1220).); 
determining a first prediction value of a sample in the current block and a second prediction value of a sample in the current block according to the geometrical partitioning prediction mode parameter; wherein the first prediction value is obtained through prediction performed based on first motion information corresponding to a first index of the current block, and the second prediction value is obtained through prediction performed based on second motion information corresponding to a second index of the current block (The prediction information indicates a geometric partitioning mode (GPM) for the current block. The current block is partitioned into two partitions in the GPM mode. Each of the partitions is associated with a respective predictor. [0207]); 
determining a weight index corresponding to the sample in the current block according to the geometrical partitioning prediction mode parameter ([0208] At step (S1220), the process (1200) determines a weighting index for a sample of the current block based on a position of the sample. Then, the process (1200) proceeds to step (S1230).); 
clipping the weight index corresponding to the sample in the current block to obtain absolute information of the weight index corresponding to the sample in the current block ([0021] In an embodiment, the equation is weight=Clip3(0,8,(wIdxL+(1<<(idx2wShiftBit−1)))>>idx2wShiftBit), in which wIdxL=(1<<(idx2wShiftBit+2))+(partIdx?wIdx:−wIdx), where idx2wShif tBit indicates the number of bits shifted by the right shift operation, weight is the weighting factor, partIdx is the partition index, wIdx is the weighting index, and Clip3( ) is a clip function.),; 
determining a first weight value of the sample in the current block and a second weight value of the sample in the current block based on the absolute information of the weight index corresponding to the sample in the current block ([0130] The variable weightIdx and weightIdxAbs can be calculated using the look-up Table 2 with x=0 . . . nCbW−1 and y=0 . . . nCbH−1. weightIdx=((x<<1)+1)*Dis[displacementX]+((y<<1)+1))*Dis[displacementY]−rho. weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0209] At step (S1230), the process (1200) calculates a weighting factor based on the weighting index of the sample according to an equation that converts the weighting index to the weighting factor); and 
determining an inter prediction of the sample of the current block according to weighted combination of the first prediction value, the first weight value, the second prediction value and the second weight value ([0117] In GEO, a final sample predictor P.sub.B can be derived with two 3-bit blending masks (i.e., weighting values or weighting factors) W.sub.0 and W.sub.1 and two predictors P.sub.0 and P.sub.1 according to Eq. 2. P.sub.B=(W.sub.0P.sub.0+W.sub.1P.sub.1+4)>>3  (Eq. 2)).

Regarding claim 2, Chen teaches the method according to claim 1, wherein the geometrical partitioning prediction mode parameter of the current block comprises angle index information and size information of the current block; determining the weight index corresponding to the sample in the current block according to the geometrical partitioning prediction mode parameter comprises: 
determining position information of the sample in the current block according to the size information of the current block (Fig. 11); and 
determining the weight index corresponding to the sample in the current block according to the angle index information, a preset angle mapping table and the position information of the sample in the current block ([0019] In an embodiment, an angle index and a distance index that define a split boundary between the partitions of the current block are determined based on the GPM. The weighting index for the sample is determined based on the position of the sample, the angle index, and the distance index.).

Regarding claim 5, Chen teaches the method according to claim 1, wherein determining the first weight value of the sample in the current block and the second weight value of the sample in the current block based on the absolute information of the weight index corresponding to the sample in the current block comprises: 
performing right shift of the absolute information of the weight index combined with a first numerical value or a third numerical value by preset binary digits, and then adding a preset weight numerical value to a value obtained after right shift to obtain a weight value corresponding to the absolute information of the weight index (weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0130]); 
determining the first weight value of the sample in the current block corresponding to the first index according to the weight value corresponding to the absolute information of the weight index and the weight index corresponding to the sample in the current block (weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0130]); and 
obtaining the second weight value of the sample in the current block corresponding to the second index according to the first weight value (equations 9-11).

Regarding claim 7, Chen teaches an inter prediction method, applied to a decoder, comprising: 
parsing a bitstream to determine a prediction mode parameter of a current block (the entropy encoder (625) is configured to include the general control data, the selected prediction information (e.g., intra prediction information or inter prediction information) [0095]);
parsing the bitstream to determine a geometrical partitioning prediction mode parameter of the current block when the prediction mode parameter indicates that a geometrical partitioning prediction mode is used for determining an inter prediction of the current block ([0207] The process (1200) may generally start at step (S1210), where the process (1200) decodes prediction information of a current block of a current picture in a coded bitstream. The prediction information indicates a geometric partitioning mode (GPM) for the current block. The current block is partitioned into two partitions in the GPM mode. Each of the partitions is associated with a respective predictor. Then, the process (1200) proceeds to step (S1220).);
determining a first prediction value of a sample in the current block and a second prediction value of a sample in the current block according to the geometrical partitioning prediction mode parameter; wherein the first prediction value is obtained through prediction performed based on first motion information corresponding to a first index of the current block, and the second prediction value is obtained through prediction performed based on second motion information corresponding to a second index of the current block (The prediction information indicates a geometric partitioning mode (GPM) for the current block. The current block is partitioned into two partitions in the GPM mode. Each of the partitions is associated with a respective predictor. [0207]);
determining a weight index corresponding to the sample in the current block according to the geometrical partitioning prediction mode parameter ([0208] At step (S1220), the process (1200) determines a weighting index for a sample of the current block based on a position of the sample. Then, the process (1200) proceeds to step (S1230).);
clipping the weight index corresponding to the sample in the current block to obtain absolute information of the weight index corresponding to the sample in the current block ([0021] In an embodiment, the equation is weight=Clip3(0,8,(wIdxL+(1<<(idx2wShiftBit−1)))>>idx2wShiftBit), in which wIdxL=(1<<(idx2wShiftBit+2))+(partIdx?wIdx:−wIdx), where idx2wShif tBit indicates the number of bits shifted by the right shift operation, weight is the weighting factor, partIdx is the partition index, wIdx is the weighting index, and Clip3( ) is a clip function.),;
determining a first weight value of the sample in the current block and a second weight value of the sample in the current block based on the absolute information of the weight index corresponding to the sample in the current block ([0130] The variable weightIdx and weightIdxAbs can be calculated using the look-up Table 2 with x=0 . . . nCbW−1 and y=0 . . . nCbH−1. weightIdx=((x<<1)+1)*Dis[displacementX]+((y<<1)+1))*Dis[displacementY]−rho. weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0209] At step (S1230), the process (1200) calculates a weighting factor based on the weighting index of the sample according to an equation that converts the weighting index to the weighting factor); and
determining an inter prediction of the sample of the current block according to weighted combination of the first prediction value, the first weight value, the second prediction value and the second weight value  ([0117] In GEO, a final sample predictor P.sub.B can be derived with two 3-bit blending masks (i.e., weighting values or weighting factors) W.sub.0 and W.sub.1 and two predictors P.sub.0 and P.sub.1 according to Eq. 2. P.sub.B=(W.sub.0P.sub.0+W.sub.1P.sub.1+4)>>3  (Eq. 2)).

Regarding claim 8, Chen teaches the method according to claim 7, wherein the geometrical partitioning prediction mode parameter of the current block comprises angle index information and size information of the current block; determining the weight index corresponding to sample in the current block according to the geometrical partitioning prediction mode parameter comprises: 
determining position information of the sample in the current block according to the size information of the current block (Fig. 11); and 
determining the weight index corresponding to the sample in the current block according to the angle index information, a preset angle mapping table and the position information of the sample in the current block ([0019] In an embodiment, an angle index and a distance index that define a split boundary between the partitions of the current block are determined based on the GPM. The weighting index for the sample is determined based on the position of the sample, the angle index, and the distance index.).

Regarding claim 11, Chen teaches the method according to claim 7, wherein determining the first weight value of the sample in the current block and the second weight value of the sample in the current block based on the absolute information of the weight index corresponding to the sample in the 20current block comprises: 
performing right shift of the absolute information of the weight index combined with a first numerical value or a third numerical value by preset binary digits, and then adding a preset weight numerical value to a value obtained after right shift to obtain a weight value corresponding to the absolute information of the weight index (weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0130]);
25determining the first weight value of the sample in the current block corresponding to the first index according to the weight value corresponding to the absolute information of the weight index and the weight index corresponding to the sample in the current block (weightIdxAbs=Clip3(0, 26, (abs(weightIdx)+4)>>3). [0130]);  and 
obtaining the second weight value of the sample in the current block corresponding to the 58PCT/CN2019/130838Our Ref.: 522103853-P-US second index according to the first weight value (equations 9-11).

Regarding claim 13, Chen teaches an encoder comprising: a first memory and a first processor, wherein the first memory stores therein a computer program runnable on the first processor, which, when executed by the first processor, implements the inter prediction method according to claim 1 (A computer-readable medium can include one or more memory devices or chips, according to particular needs. The software can cause the core (1340) and specifically the processors therein (including CPU, GPU, FPGA, and the like) to execute particular processes or particular parts of particular processes described herein, including defining data structures stored in RAM (1346) and modifying such data structures according to the processes defined by the software. [0223]).

Regarding claim 14, Chen teaches a decoder comprising: a second memory and a second processor, wherein the second memory stores therein a computer program runnable on the second processor, which, when executed by the second processor, implements the inter prediction method according to claim 7 (A computer-readable medium can include one or more memory devices or chips, according to particular needs. The software can cause the core (1340) and specifically the processors therein (including CPU, GPU, FPGA, and the like) to execute particular processes or particular parts of particular processes described herein, including defining data structures stored in RAM (1346) and modifying such data structures according to the processes defined by the software. [0223]).

Regarding claim 15, Chen teaches a computer-readable non-transitory storage medium storing therein a computer program, which, when executed by a first processor, implements the inter prediction method according to claim 1 (A computer-readable medium can include one or more memory devices or chips, according to particular needs. The software can cause the core (1340) and specifically the processors therein (including CPU, GPU, FPGA, and the like) to execute particular processes or particular parts of particular processes described herein, including defining data structures stored in RAM (1346) and modifying such data structures according to the processes defined by the software. [0223]).

Regarding claim 16, Chen teaches a computer-readable non-transitory storage medium storing therein a computer program, which, when executed by a second processor, implements the inter prediction method according to claim 7 (A computer-readable medium can include one or more memory devices or chips, according to particular needs. The software can cause the core (1340) and specifically the processors therein (including CPU, GPU, FPGA, and the like) to execute particular processes or particular parts of particular processes described herein, including defining data structures stored in RAM (1346) and modifying such data structures according to the processes defined by the software. [0223]).

Allowable Subject Matter
Claims 3-4, 6, 9-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486